[Cite as State v. Perry, 2021-Ohio-2183.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

 STATE OF OHIO,                                           CASE NO. 2021-L-005

                  Plaintiff-Appellee,
                                                          Criminal Appeal from the
          -v-                                             Court of Common Pleas

 CLARENCE A. PERRY,
                                                          Trial Court No. 2020 CR 000794
                  Defendant-Appellant.



                                                OPINION

                                            Decided: June 28, 2021
                                             Judgment: Affirmed


 Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
 Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
 44077 (For Plaintiff-Appellee).

 Mandy J. Gwirtz, Mandy Gwirtz, LLC, 20050 Lakeshore Boulevard, Euclid, OH 44123
 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Clarence A. Perry, appeals his convictions for Having

Weapons While Under Disability and Improperly Handling Firearms in a Motor Vehicle

following a jury trial in the Lake County Court of Common Pleas. For the following

reasons, Perry’s convictions are affirmed.

        {¶2}     On September 25, 2020, the Lake County Grand Jury indicted Perry for

Having Weapons While Under Disability (Count 1), a felony of the third degree in violation
of R.C. 2923.13(A)(2), and Improperly Handling Firearms in a Motor Vehicle (Count 2), a

felony of the fourth degree in violation of R.C. 2923.16(B). Both Counts included a

forfeiture specification pursuant to R.C. 2941.1417 and 2981.04.

         {¶3}   On October 2, 2020, Perry was arraigned and entered a plea of “not guilty.”

         {¶4}   On November 2-3, 2020, a jury trial was held. The following witnesses

testified on behalf of the State:

         {¶5}   Officer Salvatore Continenza of the Willoughby Hills Police Department

testified that, on August 20, 2020, he was patrolling the westbound lanes of I-90. At about

12:30 a.m., a traffic stop of a white Chevy Cruze with heavily tinted windows was initiated

by Sergeant Henry Boepple. Continenza stopped his cruiser to assist. Boepple had

located a firearm in the vehicle and both officers drew their weapons. Perry was the driver

of the vehicle and there was a female passenger (Julia Bozeman). Both occupants of the

vehicle were removed and secured. Officer Continenza located a second firearm under

the driver’s seat.

         {¶6}   Officer Channon Vachet of the Willoughby Hills Police Department testified

that he assisted at the August 20, 2020 stop initiated by Sergeant Boepple. Vachet

photographed the firearm located by Officer Continenza under the driver’s seat and

another firearm located by Boepple in the glove box. He also collected a DNA swab from

Perry.

         {¶7}   Raymond Jorz, the supervisor of the latent print and firearms unit of the

Lake County Crime Laboratory, tested a Sig Sauer P299 handgun, magazines, and

ammunition submitted by the Willoughby Hills Police Department but was not able to lift

any prints. The firearm was tested and found operable.


                                              2

Case No. 2021-L-005
       {¶8}     Karen Zavarella, the DNA supervisor at the Lake County Crime Laboratory,

analyzed a DNA swab from the Sig Sauer and identified three potential contributors of

skin cell DNA, one of which was a predominant contributor yielding a complete DNA

profile while the other two contributors yielded incomplete profiles. Perry’s DNA profile

matched that of the predominant contributor and, statistically, it was 95.1 trillion times

more likely that Perry was one of the contributors than that there were three unknown

contributors.

       {¶9}     Sergeant Boepple testified that, on the night in question, he initiated the

stop of a white Chevy sedan because of its heavily tinted windows and the lack of a visible

license plate.    Boepple determined that Perry was operating the vehicle but that it

belonged to the passenger (Bozeman). When Bozeman opened the glove box to retrieve

the vehicle registration, Boepple noticed the grip of a handgun. Both Perry and Bozeman

were removed from the vehicle. The handgun in the glove box was an unloaded Bersa.

The Sig Sauer found by Officer Continenza had a round in the chamber and was

accessible to the driver of the vehicle, positioned two to four inches under the driver’s

seat. Bozeman acknowledged that she was aware of the Bersa in the glove box but not

the Sig Sauer. Given her size and the fact that the passenger’s seat was laid back at the

time of the stop (Bozeman appeared to be sleeping), Boepple did not believe that she

could have reached the Sig Sauer under the driver’s seat without exiting the vehicle.

       {¶10} Sergeant Boepple described Perry as “nervous” throughout the encounter.

He asked Perry “if he had any weapons on him” and Perry responded, “he wasn’t sure.”

Boepple asked the question again and he responded, “there shouldn’t be.”

       {¶11} Officer Crespo of the Garfield Heights Police Department testified on behalf


                                              3

Case No. 2021-L-005
of the defense that, on September 14, 2020, he stopped a vehicle being operated by

Bozeman. She admitted there was a gun in the vehicle and the police recovered two

loaded firearms and a magazine.

       {¶12} On November 3, 2020, the jury found Perry guilty of Having Weapons While

Under Disability and Improperly Handling Firearms in a Motor Vehicle.

       {¶13} On December 10, 2020, the sentencing hearing was held. Perry was

sentenced concurrently to 30 months in prison for Having Weapons While Under

Disability and 12 months in prison for Improperly Handling Firearms in a Motor Vehicle.

       {¶14} On December 15, 2020, Perry’s sentence was memorialized in a Judgment

Entry of Sentence.

       {¶15} On January 14, 2021, Perry filed a Notice of Appeal. On appeal Perry raises

the following assignments of error:

       {¶16} “[1.] The trial court erred to the prejudice of the defendant-appellant when it

returned a verdict of guilty against the manifest weight of the evidence.”

       {¶17} “[2.] The trial court erred to the prejudice of the defendant-appellant in

denying his motion for acquittal made pursuant to Crim.R. 29(A).”

       {¶18} The evidentiary basis for a criminal conviction may be challenged on appeal

on the grounds of the sufficiency and the weight of the evidence. “The legal concepts of

sufficiency of the evidence and weight of the evidence are both quantitatively and

qualitatively different.” State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541

(1997), paragraph two of the syllabus.

              {¶19} With respect to sufficiency of the evidence, “‘sufficiency’ is a
              term of art meaning that legal standard which is applied to determine
              whether the case may go to the jury or whether the evidence is
              legally sufficient to support the jury verdict as a matter of law.”

                                             4

Case No. 2021-L-005
             Black’s Law Dictionary (6 Ed.1990) 1433. See, also, Crim.R. 29(A)
             (motion for judgment of acquittal can be granted by the trial court if
             the evidence is insufficient to sustain a conviction). In essence,
             sufficiency is a test of adequacy. Whether the evidence is legally
             sufficient to sustain a verdict is a question of law. State v. Robinson
             (1955), 162 Ohio St. 486, 55 O.O. 388, 124 N.E.2d 148. In addition,
             a conviction based on legally insufficient evidence constitutes a
             denial of due process. Tibbs v. Florida (1982), 457 U.S. 31, 45, 102
             S.Ct. 2211, 2220, 72 L.Ed.2d 652, 663, citing Jackson v. Virginia
             (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560.

Id. at 386-387.

             {¶20} An appellate court’s function when reviewing the sufficiency
             of the evidence to support a criminal conviction is to examine the
             evidence admitted at trial to determine whether such evidence, if
             believed, would convince the average mind of the defendant’s guilt
             beyond a reasonable doubt. The relevant inquiry is whether, after
             viewing the evidence in a light most favorable to the prosecution, any
             rational trier of fact could have found the essential elements of the
             crime proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus,

following Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

             {¶21} Although a court of appeals may determine that a judgment of
             a trial court is sustained by sufficient evidence, that court may
             nevertheless conclude that the judgment is against the weight of the
             evidence. Robinson, supra, 162 Ohio St. at 487, 55 O.O. at 388-
             389, 124 N.E.2d at 149. Weight of the evidence concerns “the
             inclination of the greater amount of credible evidence, offered in a
             trial, to support one side of the issue rather than the other. It
             indicates clearly to the jury that the party having the burden of proof
             will be entitled to their verdict, if, on weighing the evidence in their
             minds, they shall find the greater amount of credible evidence
             sustains the issue which is to be established before them. Weight is
             not a question of mathematics, but depends on its effect in inducing
             belief.” (Emphasis added.) Black’s, supra, at 1594.

Thompkins at 387.

             {¶22} When a court of appeals reverses a judgment of a trial court
             on the basis that the verdict is against the weight of the evidence, the
             appellate court sits as a “‘thirteenth juror’” and disagrees with the
             factfinder’s resolution of the conflicting testimony. Tibbs, 457 U.S. at

                                            5

Case No. 2021-L-005
                42, 102 S.Ct. at 2218, 72 L.Ed.2d at 661. See, also, State v. Martin
                (1983), 20 Ohio App.3d 172, 175, 20 OBR 215, 219, 485 N.E.2d 717,
                720-721 (“The court, reviewing the entire record, weighs the
                evidence and all reasonable inferences, considers the credibility of
                witnesses and determines whether in resolving conflicts in the
                evidence, the jury clearly lost its way and created such a manifest
                miscarriage of justice that the conviction must be reversed and a new
                trial ordered. The discretionary power to grant a new trial should be
                exercised only in the exceptional case in which the evidence weighs
                heavily against the conviction.”)

Id.; State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25 (“a

reviewing court asks whose evidence is more persuasive—the state’s or the

defendant’s?”).

       {¶23} Although distinct legal concepts, this court and others have recognized that,

“[s]ince there must be sufficient evidence to take a case to the jury, it follows that ‘a finding

that a conviction is supported by the weight of the evidence necessarily must include a

finding of sufficiency.’” (Citation omitted.) State v. Owens, 2018-Ohio-1334, 109 N.E.3d

588, ¶ 26 (11th Dist.); State v. Gibson, 11th Dist. Lake No. 2020-L-073, 2021-Ohio-1255,

¶ 12 (“[u]pon a conclusion that the trial court’s decision is not against the manifest weight

of the evidence, an appeals court need not do a separate analysis as to sufficiency

because a conclusion that a decision is not against the manifest weight necessarily

means it was supported by sufficient evidence”); Thompkins at 388, quoting Tibbs at 42-

43 (“[a] reversal based on the weight of the evidence * * * can occur only after the State

both has presented sufficient evidence to support conviction and has persuaded the jury

to convict”).

       {¶24} In order to convict Perry of Having Weapons While Under Disability, the

State was required to prove beyond a reasonable doubt that he did “knowingly acquire,

have, carry, or use any firearm or dangerous ordnance,” and “has been convicted of any

                                               6

Case No. 2021-L-005
felony offense of violence.” R.C. 2923.13(A)(2). In order to convict him of Improperly

Handling Firearms in a Motor Vehicle, the State had to prove beyond a reasonable doubt

that he did “knowingly transport or have a loaded firearm in a motor vehicle in such a

manner that the firearm is accessible to the operator * * * without leaving the vehicle.”

R.C. 2923.16(B).

       {¶25} On appeal, Perry argues that “[t]here was no evidence that [he] possessed

or had knowledge of the firearm the day he was stopped by the Willoughby Hills police

officers.” Appellant’s brief at 5. In support of his claim, the following is cited: The vehicle

was registered to Bozeman. She was subsequently stopped and found to be transporting

loaded firearms. She demonstrated an awareness that unloaded firearms could be legally

transported by acknowledging the unloaded firearm in the glove box but not the loaded

firearm under the driver’s seat. Although the Sig Sauer was accessible from the driver’s

seat, it was not visible from the driver’s seat. There was no evidence as to how or when

the Sig Sauer was placed under the driver’s seat.

       {¶26} Perry’s argument challenges whether he did in fact “have” a firearm for the

purposes of the Having Weapons While Under Disability conviction and whether he

“knowingly” transported it for the purposes of Improperly Handling Firearms in a Motor

Vehicle. Both of these elements may be proven by showing that Perry had constructive

possession of the Sig Sauer. State v. Body, 8th Dist. Cuyahoga No. 109388, 2021-Ohio-

703, ¶ 27-29.

       {¶27} “Constructive possession exists when an individual knowingly exercises

dominion and control over an object, even though that object may not be within his

immediate physical possession.” State v. Hankerson, 70 Ohio St.2d 87, 434 N.E.2d 1362


                                              7

Case No. 2021-L-005
(1982), syllabus; State v. Wolery, 46 Ohio St.2d 316, 329, 348 N.E.2d 351 (1976).

Accordingly, this court has held that “the presence of a firearm in the same area of the

defendant without more is insufficient to support an inference of constructive possession.”

(Citation omitted.) State v. Williams, 11th Dist. Ashtabula No. 2020-A-0033, 2021-Ohio-

1256, ¶ 26. Rather, constructive possession requires “the presence of an additional factor

that would support a finding that [the defendant] was aware a firearm was in the vehicle.”

Id. at ¶ 27; State v. Philpott, 8th Dist. Cuyahoga Nos. 109173, 109174, and 109175, 2020-

Ohio-5267, ¶ 48 (“[t]o establish constructive possession, there must be evidence that the

person exercised or had the power to exercise dominion and control over the object” and

“that the person was conscious of the presence of the object”).

      {¶28} With respect to the sufficiency of the evidence, the issue before this court is

whether the fact that the Sig Sauer was located in an area accessible to Perry combined

with the presence of Perry’s DNA on the weapon is sufficient to demonstrate constructive

possession. We conclude that it is, i.e., that a reasonable juror could infer from this

evidence that Perry knowingly possessed the Sig Sauer. We emphasize that, not only

was the gun accessible to Perry, it was immediately accessible in that he only needed to

reach under the seat to retrieve it. Moreover, there was testimony that the Sig Sauer was

not accessible to Bozeman, the other occupant of the vehicle. Other Ohio courts have

similarly concluded in cases involving firearms and narcotics. See State v. Wilson, 8th

Dist. Cuyahoga No. 102231, 2015-Ohio-4979, ¶ 32 (“Wilson’s presence in the hotel room”

and “the presence of Wilson’s DNA on the plastic bags” were sufficient to “support a

finding that although the drugs were not in Wilson’s immediate possession, he was able

to exercise control over them and he was conscious of the drugs’ presence”); State v.


                                            8

Case No. 2021-L-005
Henderson, 2d Dist. Montgomery No. 26018, 2014-Ohio-4601, ¶ 26 (constructive

possession demonstrated by the facts that Henderson was the only occupant of the

vehicle he was driving and a handgun in the glove compartment contained his DNA).

       {¶29} Also persuasive are several federal court decisions concluding that access

to contraband combined with the presence of the defendant’s DNA is sufficient for the

issue of possession to be decided by the jury. United States v. Whitehead, 995 F.3d 624,

627 (8th Cir.2021) (“the jury had more than enough to find constructive possession” where

“Whitehead was lying on the bed directly above where the gun was found” and

“Whitehead’s DNA [was] on the grip”); United States v. Samora, 954 F.3d 1286, 1292

(10th Cir.2020) (“[t]he DNA combined with Defendant’s proximity to the firearm–as he

was the sole occupant of the vehicle on the day the firearm was found in the center

console–is sufficient to establish Defendant’s constructive possession of the firearm”)1;

United States v. Baker, 839 Fed.Appx. 984, 993 (6th Cir.2021) (“[a] reasonable juror could

infer * * * that [Baker] had at least constructive, if not actual, possession” of drugs based

on evidence that “Baker had unlimited access to the residence * * * where the drugs were

discovered” and “the bags containing the drugs * * * had Baker’s DNA on them”). For

decisions from other state jurisdictions, see Annotation, Sufficiency of DNA Evidence for

Weapons Possession Under State Law, 58 A.L.R.7th Art. 5 (2020).

       {¶30} We note that at least one Ohio appellate court has ruled that accessibility

to contraband combined with the presence of the defendant’s DNA on the contraband is

not sufficient to demonstrate constructive possession. In State v. Burney, 10th Dist.


1. We acknowledge that Perry, unlike the defendants in Samora and Henderson, was not the sole occupant
of the vehicle. These cases nonetheless have some persuasive force inasmuch as Perry was the only
occupant of the vehicle with ready access to the Sig Sauer. Sergeant Boepple testified that Bozeman
would have had to exit the vehicle and walk around to the driver’s side to retrieve the weapon.
                                                  9

Case No. 2021-L-005
Franklin No. 11AP-0136, 2012-Ohio-3974, the court of appeals addressed this issue in

the context of shared premises. The defendant was living in his mother’s house with at

least two siblings and a child. Id. at ¶ 21, 24. A shotgun, bearing the defendant’s DNA,

was found under a couch in the living room. Id. at ¶ 20, 25. The court ruled that the

evidence was insufficient, adopting an argument similar to that raised by Perry in the

present appeal: “Although the DNA on the gun supports an inference that defendant

touched the gun at some point, and thus was aware of it, the evidence does not allow the

inference that he touched it while it was in his mother’s home and thus was aware of its

presence there, facts the State seeks to infer to advance its constructive possession

argument. Nor did the State prove the touching or awareness, necessary to support

constructive possession, occurred after defendant’s disability came to be or after the

shotgun became a dangerous ordnance.” Id. at ¶ 31.

       {¶31} While the situation and legal arguments in Burney are comparable to those

in the present case, we conclude that Burney is distinguishable and does not apply under

the circumstances of this case. Burney involved contraband located in the common area

of a house equally accessible to multiple individuals. The Sig Sauer was underneath the

driver’s seat and only accessible at the time of discovery to Perry as the driver of the

vehicle. The difference between a residence and a vehicle in this context is of some

consequence as the operator of a vehicle is presumed to have greater control over his or

her surroundings than the occupant of a residence. State v. Reed, 6th Dist. Erie No. E-

17-038, 2018-Ohio-4451, ¶ 16 (“Ohio courts have * * * recognized that ‘the possession of

the keys to [an] automobile is a strong indication of control over the automobile and all

things found in or upon the automobile’”) (citation omitted).


                                            10

Case No. 2021-L-005
      {¶32} We further note that multiple persons may have joint constructive

possession of an object. Philpott, 2020-Ohio-5267, at ¶ 67; Wolery, 46 Ohio St.2d at 332,

329, 348 N.E.2d 351 (“[p]ossession * * * may be individual or joint” and “control or

dominion may be achieved through the instrumentality of another”). Assuming arguendo

that the Sig Sauer belonged to Bozeman and that she merely handed it to Perry to hide

under the seat, it would be enough to sustain the convictions. Philpott, 2020-Ohio-5267,

¶ 50 (“the state need not prove ownership when establishing constructive possession”).

Burney is also factually distinguishable in that, when asked about weapons, Perry

responded equivocally which is a circumstance that has been found to be indicative of

knowing possession. State v. Marr, 2d Dist. Montgomery No. 28604, 2020-Ohio-3898, ¶

15 (“these equivocal answers supported a reasonable inference that Marr knew the

contraband was inside the vehicle”).

      {¶33} Having established that sufficient evidence existed to support Perry’s

convictions, we now consider whether those convictions are against the weight of the

evidence. Reviewing the record before this court, we cannot conclude that the jury lost

its way and created such a manifest miscarriage of justice that his convictions must be

reversed. It was unquestionably established that the Sig Sauer was easily accessible to

Perry as the driver of the vehicle. The presence of Perry’s DNA on the weapon and his

behavior during the stop indicate his awareness of the weapon.             Although other

circumstances existed, such as the vehicle belonging to another with some experience

with handguns and the weapon not being visible to Perry, it was for the jury to resolve

inconsistencies and conflicts in the evidence. The jury’s determination that the evidence

was in favor of Perry’s guilt was not contrary to the weight of the evidence, even if there


                                            11

Case No. 2021-L-005
was also evidence that could have supported a finding of innocence.

      {¶34} The assignments of error are without merit.

      {¶35} For the foregoing reasons, Perry’s convictions for Having Weapons While

Under Disability and Improperly Handling Firearms in a Motor Vehicle are affirmed. Costs

to be taxed against the appellant.




MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                          12

Case No. 2021-L-005